IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LANCE ANTHONY CARTER,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-2580

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 7, 2014.

An appeal from the Circuit Court for Escambia County.
W. Joel Boles, Judge.

Sharon K. Wilson, Pensacola, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Chester Harris, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.